Title: From Thomas Jefferson to Thomas Adams, 11 July 1770
From: Jefferson, Thomas
To: Adams, Thomas


                    
                        Dear Sir
                        Charlottesville July 11: 1770.
                    
                    I take the liberty of interceding for your friendly aid to Mr. James Ogilvie a gentleman of my acquaintance now in London. Purposing last fall to go to Britain for orders he made the usual application to the commissary for his recommendatory letter to the bishop. This man, partly from an evil disposition to defeat the wishes of some gentlemen, no favorites of his, who bore a warm friendship to Mr. Ogilvie, and partly from that elation of mind which usually attends preferment without merit and which has no other object in view but to hang out to the world it’s own importance, peremptorily refused his recommendation. The cause of refusal which he assigned unfortunately gave the lie to his own conduct of a few weeks before. He thought Ogilvie not qualified for the sacred function because he did not possess a critical knowlege of the Greek; tho’ but a very few weeks before he had thought his sadler properly qualified who was not only a stranger to the characters, but perhaps even to the present existence of that language. He did however condescend to promise Ogilvie that he would not oppose his ordination with the bishop; a promise which seems to have been made with no other than the wanton purpose of sporting with truth: for tho’ Ogilvie sailed within a few days after receiving this promise the commissary’s letter found means to be before him, and to lodge with the bishop a caveat against his ordination. Here then the matter rests, till his friends can take proper measures for counteracting the designs of this worthy representative of episcopal faith; and as he is obliged to remain in London in the mean time and probably went unprovided for so long a stay, I would ask the favor of you, and I shall deem it a very great one, to procure him credit with your mercantile friends in London for any monies of which he may be in need, for the repaiment of which I enter myself security. I do not know that I can proffer you any reward for this  favor, other than the sublime pleasure of relieving distressed merit, a pleasure which can be properly felt by the virtuous alone. I would hope at the same time that the receipt of interest might prevent any pecuniary injury from such advancements. Should you find it convenient to lend such assistance you will be pleased to give Mr. Ogilvie notice of it by a letter directed to him at Mrs. Ballard’s Hungerford street in the Strand. I would also beg in that case that you would embrace the first opportunity of doing it, as we are totally in the dark what may be the necessities of his situation. You will be pleased to excuse the freedom and perhaps impropriety of this application. My feelings are warm in the cause of this gentleman, and having no connections or correspondence on that side the water I apply to the single friendship from which I could hope effectual aid to any person there in whose welfare I am interested. Nevertheless if this aid should be attended with inconvenience I expect and insist that you shall decline it with the same freedom with which I ask it. And be assured that I am with much sincerity Your friend & humble sert.
                